           Case: 5:18-cv-00073-JRA Doc #: 50 Filed: 02/21/20 1 of 1. PageID #: 427

So ordered. The matter is dismissed in its entirety with prejudice.
/s/ John R. Adams
U.S. District Judge               UNITED STATES DISTRICT COURT
February 20, 2020                  NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

      SUSAN LLOYD,

              Plaintiff,
                                                              CASE NO. 5:18-cv-00073
              vs.

      CITY OF STREETSBORO, et al.,                            JUDGE ADAMS

              Defendants.


                           STIPULATION FOR DISMISSAL WITH PREJUDICE


             Pursuant to Fed. R. Civ. P. 41(a)(i)(A)(2), the Parties hereby notify the Court that they have

     compromised and settled their differences and, therefore, stipulate that the Court may enter an

     Order dismissing the Complaint herein with prejudice, each party to bear their own attorney’s fees

     and court costs.

     Respectfully submitted,

                                                        O’TOOLE, McLAUGHLIN, DOOLEY &
      PLAINTIFF                                         PECORA CO., LPA.

      /s/ Susan Lloyd                                   By:      /s/   John D. Latchney
      Susan Lloyd                                               John D. Latchney (#0046539)
                                                                5455 Detroit Road
      Plaintiff                                                 Sheffield Village, Ohio 44054
                                                                Telephone: (440) 930-4001
                                                                Facsimile: (440) 934-7208
                                                                Email:        jlatchney@omdplaw.com
                                                                Counsel for Defendant
